F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      June 13, 2006
                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                    No. 05-5099

          v.                                        N. Dist. of Oklahoma
 KA THRYN HELTZEL,                               (D.C. No. 04-CV-00944-HDC
                                                  and 98-CR-00111-HDC-2)
               Defendant - Appellant.



                                        OR DER


Before HA RTZ, SE YM OU R, and M cCO NNELL, Circuit Judges.


      On January 28, 2002, Kathryn Heltzel pleaded guilty to possession with

intent to distribute approximately five pounds of methamphetamine, in violation

of 21 U.S.C. § 841(a)(1). She was sentenced to 180 months’ imprisonment, five

years of supervised release, and a fine of $4,000. She appealed her conviction to

this court, and we affirmed. On December 20, 2004, she filed a timely habeas

motion under 28 U.S.C. § 2255 in the United States District Court for the

Northern District of Oklahoma. The district court denied her motion, and denied

a certificate of appealability (COA), see 28 U.S.C. § 2253(c)(1) (requiring COA).

M s. Heltzel now seeks a COA from this court. W e deny a COA and dismiss the

appeal.
I.    B ACKGR OU N D

      In her original § 2255 motion M s. Heltzel raised claims of ineffective

assistance of counsel, illegal search and seizure, false arrest, and breach of her

plea agreement. On January 13, 2005, she filed a motion to amend her § 2255

motion, raising a claim under Blakely v. Washington, 542 U.S. 296 (2004), and

attaching numerous exhibits, including transcripts of her change-of-plea hearing

and sentencing hearing. The district court granted her motion to amend.

      The government countered M s. Heltzel’s allegations of ineffective

assistance with an affidavit from her attorney. The affidavit stated that she had

met with M s. Heltzel 25 times, that she had discussed with M s. Heltzel the

sentence she faced, and that, in her opinion, M s. Heltzel had entered the plea

voluntarily and knowingly. The government also submitted a copy of

M s. Heltzel’s petition to enter a plea of guilty, which stated, “I believe my

attorney has done all that anyone could do to counsel and assist me, AND I AM

SA TISFIED W ITH THE ADVICE AND HELP SH E W AS G IVEN M E.” R. Doc.

97 Attach. 1 at 4. In addition, the government pointed to the transcript of

M s. Heltzel’s change-of-plea hearing, which showed that she understood the plea

agreement and the rights she was giving up. M s. Heltzel filed no response.

      The district court denied the claims other than ineffective assistance of

counsel because M s. Heltzel had not raised them on direct appeal.     The court

found that her failure to raise the issues on direct appeal could not be excused

                                         -2-
because M s. Heltzel had “not stated any facts or presented any evidence to

support any of the claims she has raised,” District Court Order of M arch 17, 2005

(hereinafter the M arch Order) at 2, and therefore had not shown cause and

prejudice or a fundamental miscarriage of justice.

      The district court also denied the claim under Blakely (and assumed it also

relied on United States v. Booker, 543 U.S. 220 (2005), decided the day before

M s. Heltzel filed her motion to amend), because M s. Heltzel’s sentence was final

before those Supreme Court decisions were handed down.

      As for M s. Heltzel’s numerous allegations of ineffective assistance of

counsel, the district court noted that as part of her plea agreement, M s. Heltzel

had waived her right to appeal and her right to attack her sentence collaterally.

The court stated that under United States v. Cockerham, 237 F.3d 1179, 1183

(10th Cir. 2001), this waiver was enforceable except as to ineffective-assistance-

of-counsel claims relating to the validity of her plea and the waiver itself.

Because M s. Heltzel did not challenge the validity of her w aiver, the district court

found that her only cognizable claim was an ineffectiveness claim relating to the

validity of her guilty plea— that as a result of the inactions of her attorney she did

not enter into the plea knowingly or voluntarily. The court listed the following as

M s. Heltzel’s allegations in this regard:

      (1) She was coerced into entering the plea agreement[;] (2) Counsel
      should have safeguarded her during negotiations with the government
      because of her mental illness[;] (3) Counsel failed to inform her of

                                             -3-
      her rights[;] (4) Counsel failed to inform her of her right to make
      objections to the plea agreement[;] (5) Counsel failed to explain the
      plea agreement or give her sufficient time to read and understand it[;]
      (6) Counsel failed to safeguard her during the plea and sentencing
      hearing as an active advocate[; and] (7) She never saw the
      presentence report until counsel informed her after sentencing that
      she was no longer her attorney.

M arch Order at 3. Noting the absence of evidence supporting M s. Heltzel’s claim

of ineffective assistance of counsel, the court denied the claim.

II.   D ISC USSIO N

      A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard

requires “a demonstration that . . . includes showing that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted). In other words, the applicant must

show that the district court’s resolution of the constitutional claim was either

“debatable or wrong.” Id. If the application was denied on procedural grounds,

the applicant faces a double hurdle. Not only must the applicant make a

substantial showing of the denial of a constitutional right, but she must also show

“that jurists of reason would find it debatable . . . whether the district court was

correct in its procedural ruling.” Id. “W here a plain procedural bar is present and

the district court is correct to invoke it to dispose of a case, a reasonable jurist

                                          -4-
could not conclude either that the district court erred in dismissing the petition or

that the petitioner should be allowed to proceed further.” Id.

      On appeal M s. Heltzel raises a number of claims, some apparently not

raised below. In her plea agreement, however, she waived her right to raise a

collateral attack on her conviction, except for claims of ineffective assistance of

counsel. Therefore, the only claims we need consider are ineffectiveness claims,

unless she can successfully challenge the w aiver or the plea agreement as a

whole. But the evidence referenced in the government’s response to

M s. Heltzel’s § 2255 motion establishes the lack of merit to her allegations of

ineffective assistance. And on appeal she does not point to any further evidence

supporting her claims, nor does she contend that she could have provided further

evidence in district court if given the opportunity. All she adds to her allegations

in district court are copies of a series of letters from an attorney in the Federal

Public Defender’s office informing her of the consequences of pursuing her direct

appeal in this court. A nd even were we to consider this evidence, what it show s

is not ineffective representation but, on the contrary, very conscientious and

capable efforts by the attorney. Accordingly, no reasonable jurist could conclude

that the district court erred in denying relief.




                                           -5-
W e DENY a COA and DISM ISS the appeal.


                            ENTERED FOR THE COURT


                            Harris L Hartz
                            Circuit Judge




                              -6-